Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                               Appellate Court                          Date: 2020.06.01
                                                                        13:17:26 -05'00'



                  People v. Luellen, 2019 IL App (1st) 172019



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            LARRY LUELLEN, Defendant-Appellant.



District & No.     First District, First Division
                   No. 1-17-2019



Filed              November 25, 2019



Decision Under     Appeal from the Circuit Court of Cook County, No. 13-CR-
Review             06293(01); the Hon. Arthur F. Hill Jr., Judge, presiding.



Judgment           Affirmed.


Counsel on         Stephen L. Richards, of Chicago, for appellant.
Appeal
                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Annette Collins, and Janet C. Mahoney, Assistant State’s Attorneys,
                   of counsel), for the People.



Panel              JUSTICE HYMAN delivered the judgment of the court, with opinion.
                   Justices Pierce and Walker concurred in the judgment and opinion.
                                                OPINION

¶1        A jury found Larry Luellen guilty of first degree murder for the shooting death of Frances
     Colon. The State’s principal witness, Bilal Sulieman, testified that he came to court in the
     custody of the Cook County Sheriff because he had ignored the subpoena for his attendance
     out of fear of Luellen. After Sulieman’s testimony, the jury sent the judge three notes
     expressing fear for their own safety. Luellen moved for a mistrial, and after individually
     questioning the jurors, the trial court excused one juror for cause and denied Luellen’s motion.
     The trial court sentenced Luellen to 75 years’ imprisonment.
¶2        On appeal, Luellen raises three arguments: (i) the trial court erred by denying Luellen’s
     motion for a mistrial and by inadequately inquiring into a series of jury notes, which suggest
     that the jury had begun discussing the case prematurely; (ii) the trial court erred by overruling
     objections to the State’s successful attempt to elicit evidence that Sulieman feared Luellen and
     his friends; and (iii) regardless of any trial error, the State failed to prove Luellen guilty of first
     degree murder beyond a reasonable doubt because Sulieman, the only witness to identify
     Luellen, was not a reliable witness.
¶3        We disagree with all of Luellen’s arguments and affirm. The jury’s notes did not jeopardize
     Sulieman’s right to a fair trial. Even had there been evidence of some premature deliberation,
     the trial court took adequate measures to protect against any bias potentially caused by
     Sulieman’s testimony that he feared Luellen. Next, the substance of Sulieman’s testimony
     about his fear of Luellen explains his appearance in a Cook County Department of Corrections
     uniform, particularly where Luellen’s counsel made a pointed comment about Sulieman’s
     initial failure to appear in opening statements. Finally, Sulieman, who knew Luellen for years,
     saw his face twice from a close distance in lit conditions, allowing him to make a credible
     identification.

¶4                                            Background
¶5       Faras Abdelhadi was working at his uncle’s liquor store, when he went to get something to
     eat. As he walked, he saw an argument taking place in front of DJ’s restaurant. Abdelhadi
     recognized the two men involved in the argument as “Boo” (Luellen) and “T-Y” (Darius
     Hammond). Abdelhadi stood about two feet away from Luellen and Hammond. In the time
     that Abdelhadi observed the argument, he did not hear either man threaten to kill anyone or
     see either with a weapon. Abdelhadi disclosed that he had an issue with his left eye, which
     affected his ability to see long distances and to obtain a driver’s license.
¶6       Abdelhadi knew Luellen because Luellen worked at the barbershop that Abdelhadi used to
     frequent. Abdelhadi also saw Luellen around the neighborhood about every other day for the
     past five to six years.
¶7       Abdelhadi knew Hammond as a customer of his uncle’s liquor store. Abdelhadi saw
     Hammond every other day for the past 8 to 10 years.
¶8       About 10 to 15 minutes after Abdelhadi returned to the liquor store, he heard gunshots.
     Abdelhadi learned that someone had been shot.
¶9       A few days later, detectives asked Abdelhadi to view a photo lineup and showed Abdelhadi
     a group of six photographs, from which he recognized and identified Luellen. Shortly



                                                    -2-
       afterwards, Abdelhadi returned to the police station, where detectives showed him another
       group of six photographs, from which he recognized and identified Hammond.
¶ 10       Following Abdelhadi’s testimony, the trial court instructed the jury to “not discuss the case
       amongst yourselves or anyone else. Do not let anyone discuss it with you.”
¶ 11       The State then called Bilal Sulieman. Defense counsel had warned the jury in opening
       statements that “there is one witness in this case, a witness who had to be arrested and is going
       to come out in Cook County Department of Corrections clothing, and here—and his name is
       Bilal Sulieman, write it down and hold me to it.” At the time Sulieman testified, he was in the
       custody of the Cook County Department of Corrections for ignoring a subpoena to appear at
       the trial. The State asked Sulieman to tell the jury why he was in custody. Sulieman explained
       that he had failed to obey the subpoena. The State then asked why he did not come to court,
       and Sulieman responded, “I was just scared of testifying against the defendant because they
       know where I was working at.” Luellen’s counsel objected to Sulieman’s characterization
       “they know” unless Sulieman could provide a basis for that concern. The trial court sustained
       counsel’s objection.
¶ 12       Sulieman had worked at his brother’s cell phone and clothing store for about two years. He
       continued working there until around 2015. He knew Luellen as a customer and saw him two
       to three times a week.
¶ 13       The State then asked, “And you indicated that you were scared to come to court, correct?”
       Sulieman began to respond when defense counsel objected. The trial court overruled the
       objection, and Sulieman finished answering that “[Luellen] and his friends all knew that I
       worked over there, so I didn’t want it to come back that I was the one talking and coming to
       the store and doing something to me.”
¶ 14       Sulieman also knew Hammond. For three to four months before the shooting, Hammond
       would visit the store two to three times a week.
¶ 15       On the evening of the shooting, Sulieman walked outside the store to smoke a cigarette.
       Within 30 seconds, he saw Hammond run past him, and Luellen follow 5 to 10 steps behind.
       They were running from the direction of DJ’s Restaurant. When Hammond and Luellen first
       ran past Sulieman, they were both less than two to three feet away from him. Hammond wore
       a gray hoody, had nothing covering his face, and had nothing in his hands. Luellen wore a
       black hoody and had his right hand in the hoody’s pocket holding onto something.
¶ 16       As Hammond ran diagonally across the street, Sulieman saw Luellen stop running in front
       of a park, pull his right hand out of the pocket of the hoody, and point his arm in Hammond’s
       direction. As Sulieman saw Luellen with his arm outstretched, he heard five to seven gunshots.
       Sulieman could not see Luellen’s hand or the flash of a gun because, when he heard the shots,
       Luellen had his back toward him. Sulieman did not see anyone else with a handgun or a
       weapon.
¶ 17       After Sulieman heard the gunshots, Luellen turned around, ran back to where he came
       from, and, as he passed Sulieman, slowed down and looked right at him. Sulieman saw
       Luellen’s face; two to three feet separated them. Sulieman explained that although it was dark,
       business lights, streetlights, and car lights lit the busy intersection so that there was “still a lot
       of light out there. You could still see.” Sulieman had been outside for 30 seconds before he
       saw Luellen and Hammond running. The time from when he first saw Luellen and Hammond
       until they were out of his sight unfolded in about two to three minutes.


                                                     -3-
¶ 18        Days afterwards, Detectives Anthony Green and Michael Landando questioned Sulieman
       about the night of the shooting. Sulieman reviewed and signed a photo lineup advisory form.
       The detectives showed Sulieman a photo array of six individuals. Sulieman identified Luellen.
¶ 19        Sulieman also met with Detectives Green and Timothy O’Brien at the Area North Chicago
       police station. Before viewing a lineup of five people, Sulieman reviewed and signed a lineup
       advisory form. Sulieman identified Luellen as the shooter. Sulieman then spoke to Assistant
       State’s Attorney Jackie Lantz. She showed Sulieman two photos. Sulieman again identified
       Luellen and identified Hammond as the person at whom Luellen was aiming.
¶ 20        At trial, the State played video footage for the jury from a police camera on a traffic light
       that showed Luellen running after Hammond from Division Street down Pulaski Road. The
       record does not contain the video.
¶ 21        When Sulieman finished testifying, the trial court took a break and instructed the jury, “Do
       not discuss the case amongst yourselves or anyone else. Don’t let anyone else—don’t discuss
       this case with anyone, don’t let anyone discuss it with you.”
¶ 22        Shortly thereafter, the deputy delivered to the judge a note from the jury. The judge read
       the note into the record: “If the primary witness is so scared to testify that he dismissed the
       subpoena, what are the safety concerns for us? We are concerned.” The trial court noted, “It’s
       not signed, it doesn’t say which juror wrote this or how many jurors ascribe to this feeling, but
       this is what they wrote.”
¶ 23        The State took no position on the note. Luellen’s counsel suggested three alternatives:
       (i) tell the jurors that neither party had the juror’s addresses, no one can access the jury cards,
       and their safety is assured by all the means that the court can take; (ii) conduct individual
       voir dire to determine which juror wrote the note, whether each juror shares the concern, and
       whether the concern prevents the jurors from giving both sides a fair and impartial trial; or
       (iii) strike all of the testimony about Sulieman’s fears.
¶ 24        The trial court declined to conduct an individual voir dire so as not to single out an
       individual juror. Instead, the court brought out the jury and explained that the trial court
       possessed the juror cards and the information on the cards is not shared with anyone. The court
       assured the jurors of the paramountcy of their safety and asked them to raise their hands if they
       felt they could not give both sides a fair trial. No hands were raised.
¶ 25        The trial continued. Jacarri Williams testified that he was walking near Sulieman’s store.
       A girl, who we now know was Frances Colon, was walking toward him. He heard a loud bang
       and looked behind him. He saw nothing. He heard more bangs and saw Colon, who was just a
       couple feet in front of him, fall to the ground. Colon was bleeding. He looked to his right and
       saw people running from across the street.
¶ 26        People started to scatter. Williams saw a man dressed in black standing near the alley on
       the other side of the street shooting at somebody. Williams could not identify the shooter but
       saw “fire coming from [the man’s] hand, like flames from a gun.” Williams ran away from the
       shooter to the first gangway on his left and hopped a gate. In the process, he dropped his cell
       phone. When he hopped the gate, he saw Hammond, whom he knew, following him. Williams
       did not see anything in Hammond’s hands. After hopping the gate, Williams ran to the left;
       Hammond ran to the right. Williams then returned to the scene and told officers what happened
       and that he dropped his cell phone there.



                                                    -4-
¶ 27       After Williams’s testimony, the trial court took another break. Again, the trial court told
       the jury, “Don’t discuss this case amongst yourselves or anyone else. Don’t let anyone discuss
       it with you.”
¶ 28       The jury left the courtroom and sent another note: “The judge said that our information is
       confidential. My concern is that the defendant has all our names on paper.” The State, again,
       took no position. Luellen’s counsel again asked for an individual voir dire of each juror to
       determine whether he or she could give both sides a fair trial. Alternatively, defense counsel
       asked for a mistrial. The judge took the note under advisement and adjourned for the day.
¶ 29       The next morning, while the jurors waited in the jury room, the court put on the record that
       the deputies delivered a third handwritten note: “Can the judge just talk to the jurors regarding
       the question from yesterday? I don’t know the protocol, but we would like to keep it private.”
       The note was signed, “[T.L.], the foreman.” This concerned Luellen’s counsel because the jury
       had not yet been instructed to choose a foreperson. According to Luellen’s counsel, the
       selection of a foreperson showed that the jury might have been deliberating before they had
       heard all of the evidence. The following exchange, in relevant part, took place:
                    “COUNSEL: So if [Y]our Honor does do the individual voir dire, which, again,
               we’re wholly in agreement with, I think questions such as—delicate questions about
               whether they have obeyed the instruction not to be begin deliberations or discuss the
               case among themselves would be helpful.
                    COURT: I disagree completely, and I will tell you why. That gets into the
               longstanding line of cases regarding impeachment of juror verdicts. And the
               longstanding line of cases regarding juror misconduct. It just so happens on People v.
               Travis Kajuana (phonetic), a case that’s pending before me right now, I’m wrestling
               with that issue, and I have done a lot of research on that. That will not be asked.
                    I take the foreperson designation here in this last note as merely just a spokesperson.
               I think it doesn’t mean anything more than that, but you have made your record.
                                                    ***
                    COURT: Regarding the issue about juror safety, their concerns, are there any
               specific questions that you want this court to ask? Defense?
                    COUNSEL: Well we would want—we would want you to ask questions after you
               give them whatever information you want to give them about juror safety, and we will
               leave that up to you. The question we would like you to ask them is there a specific
               reason for them asking the question. And if the reason involved any evidence presented,
               can they give both sides a fair and impartial trial.”
¶ 30       The trial court then conducted an individual voir dire, asking each juror whether he or she
       could give both sides a fair trial. Every juror, except for one, said he or she could still be fair.
       Juror J.N. said that it was not a “yes” or “no” answer and he would do his best to be fair but
       found it difficult to say for sure because “[w]e’re all sitting here talking about personal
       information, and we weren’t really involved in any of this obviously. I don’t know how to
       answer that. It all depends on what else we hear and what comes out.” The trial court excused
       juror J.N. for cause and replaced him with an alternate. The trial court then denied the motion
       for a mistrial but instructed the jury to disregard Sulieman’s testimony about why he had not
       come to court.



                                                    -5-
¶ 31       After deliberating, the jury found Luellen guilty of first degree murder. Luellen filed a
       motion for a new trial, which the trial court denied. Luellen received a sentence of 75 years in
       the Department of Corrections.

¶ 32                                             Analysis
¶ 33        Luellen makes three arguments challenging the judgment: (i) the trial court erred by
       denying Luellen’s motion for a mistrial and by failing adequately to inquire into a series of
       jury notes, which Luellen argues indicated that the jury had prematurely discussed the case;
       (ii) the trial court erred by overruling objections to the State’s successful attempt to elicit
       evidence that Sulieman feared Luellen and his friends; and (iii) Luellen has not been proved
       guilty of first degree murder beyond a reasonable doubt because Sulieman’s identification was
       vague and doubtful.

¶ 34                                          Juror Questions
¶ 35       We begin by addressing the issue that Luellen focused on at oral argument and that, to us,
       poses the closest question of the three issues Luellen presents. Luellen claims that the
       information from Sulieman’s testimony—that he was afraid of Luellen—led to improper jury
       deliberations before the close of evidence. Luellen argues that the trial court committed a legal
       error when it declined to specifically ask the jurors whether they had begun deliberating. He
       asks us to reverse the trial court’s denial of his motion for a mistrial. The State responds that
       the court did not need to conduct an inquiry because nothing in the jury’s notes or the individual
       voir dire indicated that they had begun to discuss the facts or were incapable of being fair and
       impartial.
¶ 36       A trial court should grant a mistrial “where an error of such gravity has occurred that it has
       infected the fundamental fairness of the trial, such that continuation of the proceeding would
       defeat the ends of justice.” People v. Bishop, 218 Ill. 2d 232, 251 (2006). Trial before a biased
       jury would amount to a structural error if it occurred. People v. Runge, 234 Ill. 2d 68, 102
       (2009). The determination of whether a jury has been irrecoverably compromised by interjuror
       communications “rest[s] in sound judicial discretion.” Id. at 104. The court’s discretion also
       extends to the initial decision about whether and how to ask jurors about possible bias. Id. at
       105. We review both the trial court’s determination about possible juror bias and the trial
       court’s decision to deny Luellen’s motion for a mistrial for an abuse of discretion. Id. (juror
       bias); Bishop, 218 Ill. 2d at 251 (denial of mistrial).
¶ 37       Luellen primarily contends that the trial court abused its discretion by failing to exercise it.
       He points to the trial court’s exchange with Luellen’s counsel on dealing with the jury notes:
                   “That gets into the longstanding line of cases regarding impeachment of juror
               verdicts. And the longstanding line of cases regarding juror misconduct. It just so
               happens on People v. Travis Kajuana (phonetic), a case that’s pending before me right
               now, I’m wrestling with that issue, and I have done a lot of research on that. That will
               not be asked.”
       In Luellen’s view, the trial court believed it could not, as a matter of law, ask the jurors about
       whether they had disobeyed the court’s instructions and begun to deliberate prematurely. A
       simple reading of the exchange indicates that Luellen’s interpretation does not add up.



                                                    -6-
¶ 38        A trial court abuses its discretion where “it fails to understand it has discretion to act or
       wholly fails to exercise its discretion.” People v. Lovelace, 2018 IL App (4th) 170401, ¶ 33. In
       his brief and again at oral argument, counsel focused on what he believed to be the trial court’s
       expression of a lack of legal authority to ask about deliberations because doing so would raise
       concerns about “impeachment of juror verdicts.” We find the trial court’s (and the parties’)
       focus on the impeachment of verdicts to be quite beside the point. The common-law no-
       impeachment rule grew out of a desire to prevent jurors from testifying about their deliberative
       processes after the verdict was entered. Peña-Rodriguez v. Colorado, 580 U.S. ___, ___, 137
       S. Ct. 855, 863 (2017). Here, of course, there was not yet a verdict and so nothing to impeach.
       See id. at ___, 137 S. Ct. at 866 (noting wider availability during trial for the parties to learn
       of misconduct or jurors to report it). We accept, without deciding, that the trial court could
       have asked virtually anything it felt appropriate to resolve the issue raised in the jury note.
¶ 39        Moreover, the heart of the matter is not what the trial court could have done; it is what the
       trial court did. We would confront an altogether different question if the trial court had made
       the statement about the no-impeachment rule and then said or done nothing else. But the trial
       court eventually conducted an individual voir dire of each juror, albeit without asking the
       specific question advocated for by Luellen’s counsel. Our supreme court has explained that,
       even where juror questions potentially open up the jury’s conversations to scrutiny, we must
       still decide on the sufficiency of the trial court’s ultimate response. Cf. People v. Downs, 2015
       IL 117934, ¶ 28 (“even if defendant were correct that courts could properly view jury questions
       as a key to the jury’s actual deliberations, the issue of the proper response to the jury’s question
       would remain”). In other words, we focus on the course of action that the trial court ultimately
       took to evaluate its propriety.
¶ 40        The trial court conducted an individual voir dire of each of the jurors, asking each juror if
       he or she could be fair to both sides. Only one juror, J.N., said “[i]t’s not a yes or no answer”
       and that it would be “hard to say” because of Sulieman’s testimony about his fear of Luellen.
       The court excused that juror for cause. Otherwise, all jurors affirmatively indicated that they
       could remain fair notwithstanding Sulieman’s testimony.
¶ 41        To the extent that Luellen argues the trial court’s remedial measures were deficient, Runge
       precludes us from agreeing. In Runge, after finding one juror to be biased and excusing that
       juror, the trial court asked the remaining jurors if they were still able to comply with the trial
       court’s directive “that they were not to arrive at any decisions or conclusions until they had
       heard all the evidence.” Runge, 234 Ill. 2d at 126-28. The court found that the jurors were “well
       instructed” and that no reason existed to disbelieve the remaining jurors’ assertions that they
       could keep an open mind once the single biased juror had been dismissed. Id. at 131. Here too
       the careful trial judge “well instructed” the jurors, and nothing in the record or notes suggest
       premature discussion of the merits.
¶ 42        We acknowledge the juror notes revealed that at least some amount of discussion had taken
       place about a portion of Sulieman’s testimony, namely, his fear of Luellen. But those same
       questions also reveal that the jurors’ concerns were not with Sulieman’s fear as to the ultimate
       issue of Luellen’s guilt or innocence; they were with Sulieman’s fear as it related to the jurors’
       own privacy. Absent from the record is any indication that jurors’ minds had closed off to the
       possibility of Luellen’s innocence or that they had reached an ultimate conclusion. As the court
       in Runge explained, “[w]hat is crucial is not that jurors keep silent with each other about the
       case but that each juror keep an open mind until the case has been submitted.” (Internal

                                                    -7-
       quotation marks omitted.) Id. at 125 (quoting Davis v. Woodford, 384 F.3d 628, 653 (9th Cir.
       2003)). To that end, “some indication of occasional and isolated discussions in the jury room”
       does not always require remedial action. Id. at 129.
¶ 43        So far, our discussion has presumed actual evidence of premature deliberation as opposed
       to the errant concerns of a single skittish juror. But, not only are the jury notes silent on possible
       discussion of the ultimate issues, the record shows that any fear of Luellen based on Sulieman’s
       testimony may have been limited to one person. The first note used third-person language like
       “we” and “us,” but the trial court found it unclear as to who wrote it and the number of jurors
       whose opinion it represented. The second note, sent out after Williams’s testimony, was written
       in the first person and used the language, “[m]y concern.” The third note merely asked the
       court to address “the question from yesterday,” which, again, appeared to reflect the concern
       of only one juror. Then, as we have already explained, during the trial court’s individual
       voir dire only one juror expressed hesitancy about being fair and that juror was excluded.
       Reading the record holistically, it was not an abuse of discretion for the trial court to decline
       counsel’s preferred question where the record indicates that the jury sent out its notes to placate
       a single juror.
¶ 44        Additionally, the trial court admonished the jurors at numerous points throughout the trial
       that they were not to discuss the case until they heard all of the evidence. Immediately before
       voir dire, the trial court advised the venire: “a juror would have to wait to make up their mind
       on the case until after they have heard and seen all the evidence, heard the arguments of counsel
       and received the law after the close of this case. If you cannot and will not follow that rule,
       please raise your hand. No one has raised their hand.” During a break for lunch after
       Abdelhadi’s testimony, the court told the jurors: “Do not discuss the case amongst yourselves
       or anyone else. Do not let anyone discuss it with you.” The court gave a nearly verbatim
       instruction immediately before a break after Sulieman’s testimony. After Jacarri Williams’s
       testimony and before breaking for the day, the court gave another admonishment nearly
       identical to the previous two. In total, the trial court instructed the jury 10 times not to
       deliberate before the completion of the evidence. To repeat, the jury notes are bereft of any
       implication that the jurors had “ma[d]e up their mind on the case” in violation of the court’s
       admonishments.
¶ 45        We also do not find that one note’s reference to a “foreperson” points to premature
       deliberation. Five of the jurors and both alternates had served on juries. Three additional jurors
       had experienced voir dire. In total, 10 of the 14 jurors (including alternates) had experience
       with the legal system that could have reasonably exposed them to the concept of selecting a
       foreperson to communicate with the court.
¶ 46        While not directly relevant to the court’s considerations in Runge, we add our observation
       that the trial court ended up striking the only portion of testimony that the jury appears to have
       discussed. Just before one of the breaks, the court told the jury: “The portion of the witness
       Mr. Sulieman who talked about the reason why he was afraid, didn’t come to court and didn’t
       obey the subpoena and then he gave a reason, I’m striking that portion of his testimony.” The
       trial court eliminated the only evidence about which the jury notes indicate any possible
       premature discussion. Considering the entirety of the record, we conclude, as the court did in
       Runge, that the trial court well instructed the jury not to prematurely deliberate and each juror
       reaffirmed his or her ability to be fair after the dismissal of juror J.N. We cannot say the trial


                                                     -8-
       court’s remedial measures on receiving the jury notes constituted an abuse of discretion.

¶ 47                                     Evidence of Sulieman’s Fear
¶ 48        Luellen argues that we should remand for a new trial because the State elicited testimony
       from Sulieman that he feared Luellen and the trial court erred in overruling objections to these
       questions. According to Luellen, he established prejudice because one juror (who would
       eventually be excused for cause) indicated that he was afraid and the testimony prompted other
       jurors to prematurely begin deliberations. The State responds that its line of questioning was
       proper and, even if improper, Luellen’s counsel invited the error.
¶ 49        Reviewing the trial court’s admission of evidence for an abuse of discretion (People v.
       Reese, 2017 IL 120011, ¶ 75), we agree with the State. We find no error in the prosecutor’s
       questioning of Sulieman, and even if we did, we agree with the State that Luellen’s counsel
       invited it.
¶ 50        Luellen relies on a trio of cases: People v. Mullen, 141 Ill. 2d 394 (1990); People v. Fluker,
       318 Ill. App. 3d 193 (2000); and People v. Ray, 126 Ill. App. 3d 656 (1984). Unlike here, each
       of these cases involved the State’s attempt to introduce a witness’s fear of a defendant during
       argument without first presenting evidence of that fear through testimony. Mullen, 141 Ill. 2d
       at 405 (“[p]rosecutorial comments which suggest that witnesses were afraid to testify because
       defendant had threatened or intimidated them, when not based upon any evidence in the record
       *** are highly prejudicial and inflammatory” (emphasis added and internal quotation marks
       omitted)); Fluker, 318 Ill. App. 3d at 203-04; Ray, 126 Ill. App. 3d at 662. Indeed, one of the
       cases that Mullen cites expressly approves of prosecutorial comments on a witness’s fear of
       the defendant as long as the State presented evidence to support those comments. People v.
       Hynes, 26 Ill. 2d 472, 476 (1962).
¶ 51        We do not have to determine whether the State stretched the limits of argument—the State
       made not a single mention of Sulieman being afraid of Luellen during its closing. As to the
       trial court’s admission of the evidence of Sulieman’s fear, we have held that “[e]vidence of the
       fears of witnesses is relevant and admissible *** where it tends to prove a material fact in issue
       and its probative value outweighs its prejudicial effect.” People v. Felder, 224 Ill. App. 3d 744,
       757 (1992). Those considerations are satisfied.
¶ 52        For example, in Felder we found a witness’s testimony that “she was fearful that defendant
       and [his friend] would be able to again ‘get to’ her” relevant to explain why she initially failed
       to cooperate with the police. Id. We found a lack of prejudice, focusing on the witness’s
       testimony speaking nothing more than a generalized fear of the defendant and not implying
       that the defendant had “in any manner threatened [the witness].” Id. Similarly, Sulieman did
       not testify that Luellen or his associates had made any specific threat towards him; he knew
       Luellen, and that made him afraid to testify.
¶ 53        We also have approved the admission of testimony about a witness’s fear of the defendant
       where that testimony contains information with a much higher potential to be prejudicial. In
       People v. Dixon, 378 Ill. App. 3d 535, 538 (2007), one of the witnesses testified that he was
       scared for his safety because “a gang called the ‘Traveling Vice Lords’ had put the word out
       on the street that if [the witness] testified in court, the gang would retaliate.” That same witness
       then testified that the defendant belonged to the Traveling Vice Lords. Id. We found even
       highly inflammatory gang-related evidence admissible when used “to explain why trial
       witnesses recanted their grand jury testimony and testified differently at trial.” Id.

                                                    -9-
¶ 54       The State’s questioning of Sulieman, by contrast, stayed away from offering extraneous
       detail that might have prejudiced the jury against him. The only information we learned about
       Sulieman’s relationship with Luellen involved Luellen’s frequenting, two to three times a week
       for about two years, the store where Sulieman worked. And, the only reason Sulieman said he
       feared Luellen and his friends had to do with them “all [knowing] that [Sulieman] worked over
       there so [Sulieman] didn’t want it to come back that [he] was the one talking.” The record has
       no inflammatory testimony about Luellen, unlike in Dixon, and no testimony about a specific
       threat Luellen made to Sulieman, as in Felder. In other words, the State only elicited enough
       information to explain Sulieman’s decision to ignore a subpoena.
¶ 55       Sulieman’s subpoena evasion gives his testimony about his fear of Luellen its probative
       value. In an ordinary case, where a witness voluntarily appears in court in street clothes, the
       State may cross the line by sua sponte attempting to elicit testimony about that witness’s fear
       of the defendant. This is not the situation here. The State confronted a potential credibility
       problem—Sulieman testified while in the custody of the Cook County Department of
       Corrections. Without an explanation, the jury may have been more inclined to disbelieve
       Sulieman’s testimony. And, disbelieving Sulieman’s testimony would have been no small
       concern for the State, as he served as the only witness identifying Luellen as the shooter.
¶ 56       But the State had even more reason to elicit testimony about Sulieman’s fear than the mere
       fact of his custodial status. Luellen’s counsel, during opening argument, attempted to diminish
       Sulieman’s credibility: “There is one witness in this case, a witness who had to be arrested and
       is going to come out in Cook County Department of Corrections clothing *** and his name is
       Bilal Sulieman.” Defense counsel may put the credibility of the State’s witnesses at issue, but
       counsel cannot then complain that the State took reasonable measures to rehabilitate its
       witness. People v. Scott, 148 Ill. 2d 479, 531 (1992) (“Defendant may not be heard to complain
       of errors which he injected into his own trial.”); see also People v. Topps, 293 Ill. App. 3d 39,
       48 (1997) (collecting cases). Even if Sulieman’s credibility was not inherently at issue by virtue
       of his incarceration, Luellen’s counsel placed it at issue in both opening statements and closing
       arguments. We do not find error in the admission of Sulieman’s testimony about his fear of
       Luellen and, even if we had, any error would have been invited by defense counsel.

¶ 57                                   Reasonable Doubt Argument
¶ 58       A challenge to a criminal conviction based on the sufficiency of the evidence asks whether,
       “after viewing the evidence in the light most favorable to the prosecution, any rational trier of
       fact could have found the essential elements of the offense beyond a reasonable doubt.”
       (Emphasis added.) People v. Lloyd, 2013 IL 113510, ¶ 42. We must view all reasonable
       inferences in the record in favor of the prosecution and will only reverse if the evidence is so
       improbable, unsatisfactory, or inconclusive as to establish a reasonable doubt of Luellen’s
       guilt. Id.
¶ 59       To determine the reliability of eyewitness identifications, we look to the totality of the
       circumstances and consider five factors: (1) the witness’s opportunity to observe the offender
       at the scene, (2) the witness’s level of attention at the time of the crime, (3) the accuracy of
       prior descriptions, (4) the witness’s level of certainty at the identification confrontation, and
       (5) the time between the crime and confrontation. Neil v. Biggers, 409 U.S. 188, 199-200
       (1972). Illinois courts have added a sixth factor, acquaintance with the offender before the
       crime. People v. McTush, 81 Ill. 2d 513, 521 (1980); In re J.J., 2016 IL App (1st) 160379,

                                                   - 10 -
       ¶¶ 23, 38 (lack of prior acquaintance makes victim less likely to be able to accurately identify
       perpetrator).
¶ 60       Luellen argues that the Biggers factors compel the conclusion that Sulieman’s
       identification was so vague and doubtful as to constitute reasonable doubt of Luellen’s guilt.
       We disagree.

¶ 61                                       Opportunity to Observe
¶ 62       Luellen argues that Sulieman did not have a sufficient opportunity to view the face of the
       shooter. When considering this factor, we must examine “whether the witness was close
       enough to the accused for a sufficient period of time under conditions adequate for
       observation.” (Internal quotation marks omitted.) People v. Tomei, 2013 IL App (1st) 112632,
       ¶ 40.
¶ 63       Sulieman had two opportunities to observe Luellen. The first was as Luellen ran past him
       in pursuit of Hammond. The second was after the gunshots had been fired, when Luellen
       slowly walked past him while looking directly at him, giving Sulieman even more time to
       identify Luellen. During both encounters, Sulieman stood within two to three feet of Luellen—
       close enough for Sulieman to adequately identify Luellen, especially given that Sulieman knew
       Luellen. And, although it was dark, business lights, streetlights, and car lights lit the
       intersection, which gave Sulieman the ability to make a proper identification.
¶ 64       Notably, the Illinois Supreme Court has upheld identifications made after viewing the
       offender for less time and under worse lighting conditions. E.g., People v. Herrett, 137 Ill. 2d
       195, 200 (1990) (approving jury’s acceptance of eyewitness identification where victim had a
       “few seconds” to view offender in “dim” lighting).
¶ 65       Given that Sulieman twice saw Luellen in close proximity and in adequate lighting, we
       find that the first Biggers factor strongly weighs in favor of the reliability of the identification.
       “A positive identification by a single witness with ample opportunity to observe is sufficient
       to support a conviction ***.” People v. Tate, 87 Ill. 2d 134, 148 (1981).

¶ 66                                        Degree of Attention
¶ 67       Luellen argues that Sulieman paid insufficient attention to the shooter’s identity. He claims
       Sulieman looked at two people running past him and testified a number of times that he
       concentrated on the bulge in the shooter’s hoody and the shooter’s hand, which he perceived
       to be holding a gun. Luellen also relies on “weapons focus,” the idea that the presence of
       weapons impairs eyewitness memory and identification accuracy.
¶ 68       The evidence shows that Sulieman’s degree of attention at the time of the crime supports
       the reliability of his identification. Other witnesses, including Jacarri Williams and Faras
       Abdelhadi, corroborated Sulieman’s account as well as video evidence taken from the police
       camera on a nearby traffic light.
¶ 69       Sulieman did not simply look at two people running past him—Sulieman watched as two
       people that he had known for a significant period of time ran past him at close proximity.
       Further, Sulieman did not testify that he concentrated on the bulge in Luellen’s hoody or
       Luellen’s hand. Sulieman did state that he noticed a bulge, but nothing in his testimony
       suggests the bulge distracted him from his identification.



                                                    - 11 -
¶ 70       None of the cases cited by Luellen regarding “weapons focus” are Illinois decisions, and
       most involve factually dissimilar situations. In People v. Cornwell, 117 P.3d 622 (Cal. 2005);
       Campbell v. People, 814 P.2d 1 (Colo. 1991); Garden v. State, 815 A.2d 327 (Del. 2003); and
       United States v. Brownlee, 454 F.3d 131 (3d Cir. 2006)—four of the six cases—the assailant
       pointed the weapon at the eyewitness who also happened to be the victim. Sulieman, however,
       did not have the gun pointed at him, nor was he the victim. See People v. Middleton, 2018 IL
       App (1st) 152040, ¶ 23 (finding identification reliable despite presence of gun; eyewitness was
       not victim nor had gun pointed at him).
¶ 71       Most importantly, the jury resolves conflicts in the testimony, weighs the evidence, and
       draws reasonable inferences from the facts. People v. Jackson, 232 Ill. 2d 246, 281 (2009). The
       jury found Sulieman’s degree of attention enough to make a reliable identification, and we are
       not at liberty to disturb its determinations. Middleton, 2018 IL App (1st) 152040, ¶ 26. So the
       evidence leads to Sulieman’s level of attention at the time of the crime as high and strongly
       weighs in favor of the reliability of the identification.

¶ 72                                      Previous Descriptions
¶ 73       Luellen questions Sulieman’s identification because Sulieman never described the
       shooter’s height, weight, age, clothing, or facial hair. But, as held in People v. Thompson, 2016
       IL App (1st) 133648, ¶ 37, concern about a witness’s physical description of the offenders
       disappears when the witness knows the suspect. Sulieman knew Luellen and identified him by
       name to the police. It would have been unnecessary and redundant for Sulieman to give the
       police a physical description. The absence of an initial description of the offender does not
       diminish the reliability of Sulieman’s identification.

¶ 74                                          Level of Certainty
¶ 75       Luellen argues that any certainty shown by Sulieman should not be considered a strong
       factor weighing in favor of reliability. In support, Luellen argues that, not only did the State
       not introduce evidence as to Sulieman’s degree of certainty, but also two justices of this court
       have recognized a “lack of correlation between a witness’s certainty in his or her identification
       of someone as the perpetrator of a crime and the accuracy of that identification.” (Internal
       quotation marks omitted.) People v. Starks, 2014 IL App (1st) 121169, ¶ 87 (Hyman, J.,
       specially concurring, joined by Pucinski, J.).
¶ 76       We acknowledge the criticisms of the usefulness of a witness’s certainty in gauging the
       reliability of an identification. But we find that this factor weighs neither in favor of nor against
       a finding of reliability, Sulieman having not been asked about and having not volunteered any
       description about his certainty. We consider this factor neutral.

¶ 77                          Time Between the Offense and Identification
¶ 78       Luellen concedes, and we agree, that the time between the crime and the identification
       weighs in favor of reliability. Only four days passed between the offense and Sulieman’s
       identification of Luellen in a photo array. We have upheld convictions with longer time
       between the offense and identification. E.g., People v. Simmons, 2016 IL App (1st) 131300,
       ¶ 97 (approving time gap of up to two weeks). We have no reason to second-guess Luellen’s



                                                    - 12 -
       concession.

¶ 79                              Sulieman’s Acquaintance With Luellen
¶ 80       We find Sulieman’s acquaintance with Luellen and Hammond particularly persuasive.
       Before the shooting, Sulieman saw Luellen two to three times a week for two years. It would
       be reasonable for a factfinder to infer Sulieman’s familiarity with Luellen’s appearance and
       identification of Luellen in circumstances that would be more difficult had Luellen been a
       stranger. Sulieman had two unobstructed opportunities to view Luellen, a man he knew, as
       Luellen passed within two to three feet of him on a lit street. Our supreme court has found
       acquaintanceship instructive where the witness had not known the defendant for nearly as
       much time or seen the defendant not nearly as often. See McTush, 81 Ill. 2d at 523 (informed
       judgment “inferable from the record that an independent origin for [the witness’s] in court
       identification has been clearly and convincingly established so as to assuage any risk of
       misidentification”).
¶ 81       Accordingly, after considering the evidence in the light most favorable to the State, we find
       that any rational trier of fact could accept as reliable Sulieman’s identification of Luellen as
       the shooter.

¶ 82      Affirmed.




                                                  - 13 -